EXHIBIT Lincoln Financial Group Creates New Management Position to Sharpen Focus on Long-Term Strategy and Investments Frederick J. Crawford to Assume Role upon Completion of Search for New CFO PHILADELPHIA, March 16, 2010 – Lincoln Financial Group (NYSE: LNC) today announced that it is creating a new senior management role with a focus on long-term strategic planning, corporate development and investments. Frederick J. Crawford, Executive Vice President and Chief Financial Officer, will transition to the newly created position of Executive Vice President, Corporate Development and Investments. Crawford will remain in his current position until a successor is named. In his new position, Crawford will continue to report to President and CEO Dennis R.
